DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 07/08/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application.
Claims 1-20 are examined on the merits.
Response to Arguments
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Hodgkin (US PGPUB 20100168709) in view of Mills (US PGPUB 20200297553), as applied below, addressed/disclosed the newly added/argued limitations. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. 112(b), applicant’s amendment(s) to the claim(s) 4-6 has/have overcome the rejection(s). 
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:
Lines 5-6 of claim 11, “adjacent the elongated back waist portion” should read -- adjacent to the elongated back waist portion --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a detachable absorbent pad attached to the inner layer only adjacent the elongated back waist portion” which is indefinite. The limitation can have multiple plausible interpretations. As currently written, the limitation can be interpreted as the detachable absorbent pad attached to the inner layer and adjacent to the elongated back waist portion or the detachable absorbent pad attached to the inner layer and the inner layer adjacent to the elongated back waist portion. In addition, the term “only” makes the scope of claim 11 unclear. The detachable absorbent pad is not only adjacent to the elongated back waist portion (Fig. 3 of applicant’s specification) and the inner layer is not only adjacent to the elongated back waist portion (Fig. 3 of applicant’s specification). The limitation has been examined below as if it read -- a detachable absorbent pad attached to the inner layer and adjacent the elongated back waist portion --.
Claim(s) 12-20 is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claim 18 recites the limitation “the central section has a first color” which is indefinite because the limitation makes the scope of claim 18 unclear. The limitation “the central section has a first color” is already introduced in claim 11 and claim 18 does not further limit the limitation. Thus, the limitation has been examined below as best understood.
Claim(s) 19-20 is/are rejected as being dependent from claim 18 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 does not further limit the “central section” that is introduced in claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C 103 as being unpatentable over Hodgkin (US PGPUB 20100168709) in view of Mills (US PGPUB 20200297553).
Regarding claim 1, Hodgkin discloses a reusable diaper (a diaper cover 10: ¶0021 and Figs. 1-2) comprising: 
an outer liquid resistant layer (an outer surface 15 of waterproof material: ¶0010, 0029, and Fig. 5) having a front waist portion, an elongated back waist portion and a crotch portion therebetween (see annotated Fig. 5 below); 
an inner layer attached to the outer layer (an inner surface 11 attached to 15: ¶0024 and Fig. 4); and 
a plurality of first fasteners (fasteners 201 through 205: ¶0021, Figs. 1, 3A-D, and 5) arranged along the front waist portion of the outer liquid resistant layer (Fig. 5), … 
Hodgkin does not disclose wherein the front waist portion is divided into a plurality of visually different sections, each visual different section having at least one of the first fasteners thereon, wherein a central section in the middle of the front waist portion has a first shade and a texture or print, each adjacent section to the central section has a visually different shade, texture or print than the first shade and texture or print on the central section and wherein each section corresponds to a predetermined size when one or more complementary second fasteners on the elongated back waist portion engages a corresponding one of the front waist portion first fasteners.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
In the same field of endeavor, absorbent article, Mills discloses a diaper (a brief 10: ¶0023) comprising a front waist portion (a front portion 24: ¶0023 and Figs. 1a-b) and a back waist portion (a back portion 14: ¶0023 and Figs. 1a-b). Mills further discloses/suggests having a plurality of visually different sections (visual sizing indicators 34a-b and target strips 30a-b: ¶0027 and “wherein visual indicators 34a, 34b may include indicia such as, but not limited to, characters, graphics, fabrics, other indicia, or combinations thereof”: lines 8-11 of ¶0030) on the front portion 24 and engaging second fasteners 26a-b from the back portion 14 to the visually different sections 34a-b or 30a-b (¶0028, Figs. 3a-b, and 4a-b) for the benefits of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer (¶0028-0030). From these teachings, a person of ordinary skill in the art would have recognized that incorporating a plurality of visually different sections on the front waist portion and arranging the different sections such that a central section in the middle of the front waist portion has a first shade and a texture or print, each adjacent section to the central section has a visually different shade, texture or print than the first shade and texture or print on the central section and providing each section with at least one of the first fasteners thereon yield the predictable result of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer. 
In addition, there was no evidence of the criticality of having the specific sections of different shades, texture, or prints within Applicant’s specification. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the front waist portion of Hodgkin by incorporating a plurality of visually different sections and arranging the different sections such that a central section in the middle of the front waist portion has a first shade and a texture or print, each adjacent section to the central section has a visually different shade, texture, or print than the first shade and texture or print on the central section, similar to that disclosed/suggested by Hodgkin and Mills, in order to indicate to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and provide a proper fit to the wearer, as suggested in ¶0027 of Hodgkin, ¶0028-0030 of Mills, and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)). Furthermore, a person of ordinary skill would try to arrange different sections of different shades, texture or prints on the front waist portion because of aesthetic or convenient or sizing purpose. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
Thus, each section of Hodgkin in view of Mills is capable of corresponding to a predetermined size when one or more complementary second fasteners on the elongated back waist portion engages a corresponding one of the front waist portion first fasteners.


    PNG
    media_image1.png
    513
    527
    media_image1.png
    Greyscale

Regarding claim 2, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 1.
Hodgkin does not disclose wherein the plurality of visually different sections have different surface patterns.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
Mills further discloses/suggests having a plurality of visually different sections (visual sizing indicators 34a-b and target strips 30a-b: ¶0027 and 0030; wherein 34a-b and 30a-b are distinguishable) on the front portion 24 and engaging second fasteners 26a-b from the back portion 14 to the visually different sections 34a-b or 30a-b (¶0028, Figs. 3a-b, and 4a-b) for the benefits of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer (¶0028-0030).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of visually different sections of Hodgkin in view of Mills by using/providing different patterns/colors, similar to that disclosed/suggested by Hodgkin and Mills, in order to indicate to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and provide a proper fit to the wearer, as suggested in ¶0027 of Hodgkin, ¶0028-0029 of Mills and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)).
Regarding claims 3-6, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 1.
Hodgkin/Mills does not disclose wherein a central section of the front waist portion of the diaper has a first color; wherein each section sandwiching the central section has a second color different from the first color; wherein each section sandwiching the sections having the second color has a third color different from the first and second colors; and wherein each section sandwiching the sections having the third color has a fourth color different from the first, second and third colors.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
In the same field of endeavor, absorbent article, Mills discloses a diaper (a brief 10: ¶0023) comprising a front waist portion (a front portion 24: ¶0023 and Figs. 1a-b) and a back waist portion (a back portion 14: ¶0023 and Figs. 1a-b). Mills further discloses/suggests having a plurality of visually different sections (visual sizing indicators 34a-b and target strips 30a-b: ¶0027 and “wherein visual indicators 34a, 34b may include indicia such as, but not limited to, characters, graphics, fabrics, other indicia, or combinations thereof”: lines 8-11 of ¶0030) on the front portion 24 and engaging second fasteners 26a-b from the back portion 14 to the visually different sections 34a-b or 30a-b (¶0028, Figs. 3a-b, and 4a-b) for the benefits of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer (¶0028-0030). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing a central section of the front waist portion of the diaper with a first color, providing each section sandwiching the central section with a second color different from the first color, providing each section sandwiching the sections having the second color with a third color different from the first and second colors, and providing each section sandwiching the sections having the third color with a fourth color different from the first, second and third colors yield the predictable results of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer.   
In addition, there was no evidence of the criticality of having the specific sections of different colors, shades, texture, or prints within Applicant’s specification.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified each section of the plurality of visually different sections of Hodgkin in view of Mills by providing different patterns/colors, similar to that disclosed/suggested by Hodgkin and Mills, in order to indicate to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and provide a proper fit to the wearer, as suggested in ¶0027 of Hodgkin, ¶0028-0030 of Mills and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)). Furthermore, a person of ordinary skill would try to arrange different sections of different colors on the front waist portion because of aesthetic or convenient or sizing purpose. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 11, Hodgkin discloses a reusable diaper (a diaper cover 10: ¶0021 and Figs. 1-2) comprising: 
an outer liquid resistant layer (an outer surface 15 of waterproof material: ¶0010, 0029, and Fig. 5) having a front waist portion, an elongated back waist portion and a crotch portion therebetween (see annotated Fig. 5 above); 
an inner layer attached to the outer layer (an inner surface 11 attached to 15: ¶0024 and Fig. 4); 
a detachable absorbent pad (an absorbent diaper insert 20: ¶0021, 0022, 0025, 0029, and Fig. 2; wherein 20 is suitable for use, reuse, or being removed) attached to the inner layer (¶0023-0024 and Fig. 2) only adjacent to the elongated back waist portion (Fig. 2); and 
a plurality of first fasteners (fasteners 201 through 205: ¶0021, Figs. 1, 3A-D, and 5) arranged along the front waist portion of the outer liquid resistant layer (Fig. 5), … 
Hodgkin does not disclose wherein the front waist portion is divided into a plurality of visually different sections each having at least one of the first fasteners thereon, and wherein a central section of the front waist portion of the outer liquid resistant layer has a first color and shade and a first texture or print.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
Mills further discloses/suggests having a plurality of visually different sections (visual sizing indicators 34a-b and target strips 30a-b: ¶0027 and “wherein visual indicators 34a, 34b may include indicia such as, but not limited to, characters, graphics, fabrics, other indicia, or combinations thereof”: lines 8-11 of ¶0030) on the front portion 24 and engaging second fasteners 26a-b from the back portion 14 to the visually different sections 34a-b or 30a-b (¶0028, Figs. 3a-b, and 4a-b) for the benefits of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer (¶0028-0030). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating/providing a plurality of visually different sections on the front waist portion, providing each section with at least one of the first fasteners thereon, and providing a central section of the front waist portion of the outer liquid resistant layer with a first color and shade and a first texture or print yield the predictable result of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer.
In addition, there was no evidence of the criticality of having the specific sections of different colors, shades, texture, or prints within Applicant’s specification.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the front waist portion of Hodgkin by incorporating a plurality of visually different sections, similar to that disclosed/suggested by Hodgkin and Mills, in order to indicate to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and provide a proper fit to the wearer, as suggested in ¶0027 of Hodgkin, ¶0028-0030 of Mills and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)). Furthermore, a person of ordinary skill would try to arrange different sections of different colors, shades, texture, or prints on the front waist portion because of aesthetic or convenient or sizing purpose. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
Regarding claims 12-14, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 11.
Hodgkin/Mills does not disclose wherein each section sandwiching the central section has a second color different from the first color; wherein each section sandwiching the sections having the second color has a third color different from the first and second colors; and wherein each section sandwiching the sections having the third color has a fourth color different from the first, second and third colors.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
Mills further discloses/suggests having a plurality of visually different sections (visual sizing indicators 34a-b and target strips 30a-b: ¶0027 and “wherein visual indicators 34a, 34b may include indicia such as, but not limited to, characters, graphics, fabrics, other indicia, or combinations thereof”: lines 8-11 of ¶0030) on the front portion 24 and engaging second fasteners 26a-b from the back portion 14 to the visually different sections 34a-b or 30a-b (¶0028, Figs. 3a-b, and 4a-b) for the benefits of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer (¶0028-0030). From these teachings, a person having ordinary skill in the art would have recognized/deduced providing each section sandwiching the central section with a second color and texture or print different from the first color and texture or print, providing each section sandwiching the sections having the second color with a third color and texture or print different from the first and second colors and texture or prints, and providing each section sandwiching the sections having the third color and texture or print with a fourth color and texture or print different from the first, second and third colors and texture or prints yield the predictable results of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer.
In addition, there was no evidence of the criticality of having the specific sections of different colors, shades or texture or prints within Applicant’s specification.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified each section of the plurality of visually different sections of Hodgkin in view of Mills by providing different colors and texture or prints, similar to that disclosed/suggested by Hodgkin and Mills, in order to indicate to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and provide a proper fit to the wearer, as suggested in ¶0027 of Hodgkin, ¶0028-0030 of Mills and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)). Furthermore, a person of ordinary skill would try to arrange different sections of different colors, shades, texture or prints on the front waist portion because of aesthetic or convenient or sizing purpose. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 15, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 11.
Hodgkin/Mills does not disclose wherein the central section of the front waist portion has a set of four first fasteners thereon and each other section of the front waist portion has a set of two first fasteners thereon.
However, Hodgkin further discloses/suggests a technique of providing more or less snaps in order to enable a wider range of size variation (¶0030). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing a set of four first fasteners on the central section of the front waist portion and providing a set of two first fasteners on each other section of the front waist portion yield the predictable result of enabling a wider range of size variation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the central portion and each other section of the front waist portion of Hodgkin in view of Mills by providing/incorporating a set of four first fasteners and a set of two first fasteners, similar to that disclosed/suggested by Hodgkin, motivated by the desires to provide more secure closure of the diaper, prevent twisting from each side of the diaper, and create symmetry for the diaper and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)).
Regarding claim 16, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 15.
Hodgkin further discloses wherein the back waist portion (see annotated Fig. 5 above) has opposing ends (Fig. 5) and wherein each end has a set of two second fasteners (fasteners 101 through 106: ¶0021 and Figs. 1-5) thereon configured to mate with the first fasteners on the front waist portion (Figs. 3A-D).
Regarding claim 18, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 16.
Hodgkin in view of Mills discloses wherein the central section has a first color (see rejection for claim 11 above).
Regarding claims 17 and 19-20, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 16.
Hodgkin does not disclose wherein sections sandwiching the central section have a second color different from the first color and wherein sections sandwiching the sections sandwiching the central section have a third color different from the first and second colors.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
Mills further discloses/suggests having a plurality of visually different sections (visual sizing indicators 34a-b and target strips 30a-b: ¶0027 and “wherein visual indicators 34a, 34b may include indicia such as, but not limited to, characters, graphics, fabrics, other indicia, or combinations thereof”: lines 8-11 of ¶0030) on the front portion 24 and engaging second fasteners 26a-b from the back portion 14 to the visually different sections 34a-b or 30a-b (¶0028, Figs. 3a-b, and 4a-b) for the benefits of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer (¶0028-0030). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing sections sandwiching the central section have a second color different from the first color and providing sections sandwiching the sections sandwiching the central section have a third color different from the first and second colors yield the predictable results of indicating to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and providing a proper fit to the wearer.   
In addition, there was no evidence of the criticality of having the specific sections of different colors, shades, texture, or prints within Applicant’s specification.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified sections of the front waist portion of Hodgkin in view of Mills by providing different sections with different colors, similar to that disclosed/suggested by Hodgkin and Mills, in order to indicate to a wearer or caregiver when the absorbent article is too large for the wearer and should be downsized and provide a proper fit to the wearer, as suggested in ¶0027 of Hodgkin, ¶0028-0030 of Mills and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)). Furthermore, a person of ordinary skill would try to arrange different sections of different colors, shades, texture or prints on the front waist portion because of aesthetic or convenient or sizing purpose. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
Claim(s) 7-10 is/are rejected under 35 U.S.C 103 as being unpatentable over Hodgkin in view of Mills, as applied to claim 1 above, and further in view of Thompson (US PGPUB 20130158499).
Regarding claims 7-10, Hodgkin in view of Mills discloses all the limitations as discussed above for claim 1.
Hodgkin/Mills does not disclose wherein at least one of the first fasteners on a central one of the sections of the front waist portion of the diaper has a first color; wherein at least one of the first fasteners on each section sandwiching the central section has a second color different from the first color; wherein at least one of the first fasteners on each section sandwiching the sections having a fastener having the second color has a third color different from the first and second colors; and wherein at least one of the first fasteners on each section sandwiching the sections having a fastener having the third color has a fourth color different from the first, second and third colors.
However, Hodgkin suggests that at least two of the fasteners of the front waist portion is color-coded corresponding to a range of sizes (¶0027, claim 8, and Figs. 3A-D). Thus, Hodgkin discloses/suggests a technique of using different patterns/colors on the front waist portion of the diaper to indicate/distinguish different sizes. 
In the same field of endeavor, absorbent article, Thompson discloses a diaper 10 comprising a waist portion 12, a crotch portion 16, an inner surface 18, and an outer surface 20 (Abstract, ¶0013 and Figs. 2-5). Thompson further discloses a technique of providing different color-coded fasteners 50a-e (¶0016 and Figs. 2-3) for the benefit of providing for identification of a range of sizes of various-sized individuals (¶0016). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing at least one of the first fasteners on a central one of the sections of the front waist portion of the diaper has a first color, providing at least one of the first fasteners on each section sandwiching the central section has a second color different from the first color, providing at least one of the first fasteners on each section sandwiching the sections having a fastener having the second color has a third color different from the first and second colors, and providing at least one of the first fasteners on each section sandwiching the sections having a fastener having the third color has a fourth color different from the first, second and third colors yield the predictable results of providing for indicating/distinguishing different sizes and/or providing for identification of a range of sizes of various-sized individuals.    
In addition, there was no evidence of the criticality of having the specific sections of different colors, shades, texture, or prints within Applicant’s specification.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first fasteners on each section of the front waist portion of Hodgkin in view of Mills by providing different colors, similar to that disclosed/suggested by Hodgkin and Thompson, in order to provide for indicating/distinguishing different sizes and/or provide identification of a range of sizes of various-sized individuals, as suggested in ¶0027 of Hodgkin, ¶0016 of Thompson, and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)). Furthermore, a person of ordinary skill would try to arrange the first fasteners of different colors on different sections of the front waist portion because of aesthetic or convenient or sizing purpose. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                  /TATYANA ZALUKAEVA/                 Supervisory Patent Examiner, Art Unit 3781